Seawell, J. ‘
delivered the Opinion of the Court:
When one individual attempts to become “ his own carver,” anjl takes from the possession of another perso* nal property, he is usurping an authority; and the law, to prevent the possibility of his being benefited by his own wrong, will compel him to restore the possession, and then shew the right he had for the exercise of this summary justice. This restoration is effected by the action of Re-plevin, and in no case will it lie, but where there has been a taking. In all other cases, the party in possession shall retain it, till recovered by a Court pronouncing upon the title. In this case, the slave is stated to have been found in Defendant’s possession : How the Defendant acquired such possession, does not appear, and we must be making ii|!&se to suppose, that the Defendant acquired it by a trespass. We are, therefore, of opinion, that the rule for a New Trial should be made absolute.